


110 HRES 872 IH: Recognizing the ongoing work of The United

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 872
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Wicker submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the ongoing work of The United
		  States Sweet Potato Council and expressing support for designation of a
		  Sweet Potato Month.
	
	
		Whereas proper diet and nutrition are important factors in
			 preventing diseases;
		Whereas evidence indicates that eating fruits and
			 vegetables, including sweet potatoes, daily as part of a healthy diet will
			 improve health and protect against diseases such as heart disease, cancer,
			 stroke, high blood pressure, diabetes, and obesity;
		Whereas sweet potatoes contain high quality protein and
			 high levels of the phytonutrient, beta carotene;
		Whereas sweet potatoes also contain high fiber, folate,
			 Potassium, Vitamin A, Vitamin B6, Vitamin C, Vitamin E, and Vitamin K;
		Whereas United States sweet potato farms yielded more than
			 1,600,000,000 pounds of sweet potatoes in 2006;
		Whereas sweet potato production represents an important
			 sector of the agriculture industry;
		Whereas the sweet potato industry contributes
			 approximately $300,000,000 to the United States economy and employs thousands
			 of people;
		Whereas sweet potatoes are grown in 36 states, are
			 purchased and consumed in all 50 states, and are exported, in fresh or
			 processed from, to many countries, including Australia, Belgium, Bulgaria,
			 Canada, China, Greece, Honduras, Ireland, Israel, Mexico, Netherlands, New
			 Zealand, Singapore, Spain, and the United Kingdom; and
		Whereas The United States Sweet Potato Council has been
			 the only National organization advocating for increased consumption of sweet
			 potatoes: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the work of The United States
			 Sweet Potato Council; and
			(2)supports the
			 designation of a Sweet Potato Month.
			
